The Court.
The record in this case and the agreed statement upon which it is submitted, taken together, show sufficient cause for issuing the warrant under which defendant is held.
*184The fact that defendant had been previously arrested on the same charge, examined before a magistrate, and discharged, is not a bar to a second arrest and examination.
A person cannot be said to have been once in jeopardy until he is put upon trial before a court of competent jurisdiction, upon indictment or information which is sufficient in form and substance to sustain a conviction, and a jury has been charged with his deliverance.
The writ is discharged, and the defendant remanded to the custody of the sheriff.